FILED
                             NOT FOR PUBLICATION                             JUN 14 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES SALSMAN,                                   No. 08-74043

               Petitioner,                       NRC No. PRM-20-26

  v.
                                                 MEMORANDUM *
UNITED STATES NUCLEAR
REGULATORY COMMISSION,

               Respondent.



                      On Petition for Review of an Order of the
                          Nuclear Regulatory Commission

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       James Salsman petitions pro se for review of the Nuclear Regulatory

Commission’s (“NRC”) decision denying his petition for rulemaking to amend

NRC’s regulations concerning the environmental and exposure limits for heavy


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Salsman’s request for oral argument.
metal radionuclides, and to reclassify uranium solubility. See 10 C.F.R. Part 20.

We dismiss the petition for review for lack of Article III standing because Salsman

did not demonstrate that he suffered an “injury in fact” that is concrete and

particularized and actual or imminent. See Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     08-74043